


EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
September 4, 2009 (“Effective Date”) by and between IA Global, Inc., a Delaware
corporation (the “Company”) and Brian Hoekstra (“Executive”).

 

In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:

 

1.      Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve, subject to the provisions of the Agreement, as an
employee of the Company in the position of Chief Executive Officer. Executive
will perform all services and acts reasonably necessary to fulfill the duties
and responsibilities of his position and will render such services on the terms
set forth herein and will report to the Company’s Board of Directors (the
“Board”). Executive will have such other executive and managerial powers and
duties with respect to the Company as may reasonably be assigned to him by the
Board, to the extent consistent with his positions and status as set forth
above. Executive agrees to faithfully perform the lawful duties assigned to him
pursuant to this Agreement to the best of his abilities and to devote his
business time and attention to the Company’s business. Notwithstanding the
foregoing, Executive may (a) serve on civic or charitable or not-for-profit
industry related organizations, (b) engage in charitable, civic, educational,
professional community and/or industry activities without remuneration therefor
(c) manage personal and family investments including limited liability
corporations, and (d) serve as a consultant for unrelated businesses so long as
such activities do not interfere with the performance of Executive’s duties
under this Agreement. Executive also may serve on the board of directors or
advisory committee of other for-profit enterprises, which shall not be
unreasonably withheld.

 

2.         Term. This Agreement is for a one-year period (the “Term”) commencing
on the Effective Date hereof and terminating on the first anniversary of the
Effective Date, or upon the date of termination of employment pursuant to
Section 8 of this Agreement; provided, however, that the Term may be extended as
mutually agreed to by the parties.

 

3.         Place of Performance. Executive may perform his duties and conduct
his business on behalf of the Company at remote locations of his choosing by
telecommuting; provided that such practice shall not substantially interfere
with the performance of Executive’s duties hereunder.

 

4.         Compensation.

 

(a)        Salary. Executive shall be paid a salary at the annual rate of
$98,000 (the “Salary”), payable in accordance with the Company’s regular payroll
practices, subject to all applicable withholdings, including taxes. The Salary
will be reevaluated following six months from the Effective Date.

 

(b)       Performance Bonuses. Executive will be eligible to receive a
discretionary performance bonus in the event the Company reaches certain
performance measures and/or milestones established by the Compensation Committee
of the Board or the entire Board. All bonuses payable under this Section 4(b)
will be subject to all applicable withholdings, including taxes.

 

(c)        Stock Incentive. Executive will be entitled to 800,000 shares of
Restricted Stock and an Option to purchase 1,200,000 shares of the Company’s
common stock at an exercise price equal to the then current market price on the
date of grant. Both of the foregoing awards will be granted under the Company’s
2007 Stock Incentive Plan pursuant to the Company’s standard form of award
agreements and shall vest ratably on a quarterly schedule over three years from
the Effective Date.

 

--------------------------------------------------------------------------------




5.         Business Expenses. During the Term, the Company will reimburse
Executive for all reasonable business expenses incurred by him in connection
with his employment and the performance of his duties as provided hereunder,
upon submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures for executives of Executive’s
position and status.

 

6.         Vacation. During the Term, The Executive shall be entitled to 15
vacation days per year, to accrue (except in the case of holidays) pro rata on a
daily basis beginning on the Effective Date. Unused vacation days will be
carried over each year.

 

7.         Benefits. During the Term, Executive will be eligible to participate
fully in all benefit plans available to senior officers of the Company
generally, as the same may be amended from time to time by the Board, which
shall include family medical insurance, term life insurance, term disability
insurance, dental insurance, a Simple IRA, and annual travel policy (including
medical for international travel). Such benefits shall be made available subject
to and on a basis consistent with the terms, conditions (including the cost of
the benefits to the Executive) and overall administration of such plans and
arrangements and the Company’s practices with respect to such plans.

 

8.         Termination of Employment.

 

(a)        Notwithstanding any provision of this Agreement to the contrary, the
employment of Executive hereunder will terminate on the first to occur of the
following dates:

 

(i)        the date of Executive’s death;

 

(ii)       in the event that Executive has experienced a Disability (as defined
below), the date on which the Company gives Executive notice of termination on
account of Disability;

 

(iii)      in the event that Executive has engaged in conduct that constitutes
Cause (as defined below), the date on which the Company gives notice of
termination for Cause;

 

(iv)      expiration of the Term; or

 

(v)       the date on which the Company gives Executive notice of termination
for any reason other than the reasons set forth in Sections 8(a)(i) through (iv)
above.

 

(b)       For purposes of this Agreement, “Disability” will mean an illness,
injury or other incapacitating condition as a result of which Executive is
unable to perform, with reasonable accommodation, the services required to be
performed under this Agreement for 10 consecutive days during the Term.
Executive agrees to submit to such medical examinations as may be necessary to
determine whether a Disability exists, pursuant to such reasonable requests made
by the Company from time to time. Any determination as to the existence of a
Disability will be made by a physician mutually selected by the Company and
Executive.

 

(c)        For purposes of this Agreement, “Cause” will mean the occurrence of
any of the following events, as reasonably determined by the Board:

 

(i)        Executive’s willful and continued refusal to substantially perform
his duties hereunder;

 

(ii)       Executive’s conviction of a felony, or his guilty plea to or entry of
a nolo contendere plea to a felony charge; or

 

(iii)      Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time.

 

2

--------------------------------------------------------------------------------




9.         Compensation in Event of Termination. Upon termination of this
Agreement and Executive’s employment, the Company will have no further
obligation to Executive except to pay the amounts set forth in this Section 9.

 

(a)        In the event Executive’s employment is terminated pursuant to Section
8(a)(i), (ii), (iii) or (iv) on or before the expiration of the Term, Executive
will be entitled to payment of any earned but unpaid Salary through the date of
termination. Any bonuses, fees or payments due to Executive under Section 4(b)
above as of the date of termination shall be paid to Executive as set forth
therein.

 

(b)       In the event Executive’s employment is terminated pursuant to Section
8(a)(v) before the expiration of the Term, and provided that Executive executes
a valid release of any and all claims that Executive may have relating to his
employment against the Company and its agents, including, but not limited to,
its officers, directors and employees, in a form provided by the Company and
that contains a 12-month non-solicitation clause, Executive will be entitled to
receive three months of Salary, all of which, at the sole discretion of the
Company, shall be paid in a lump sum or in accordance with normal continuing
payroll practices, and in all cases subject to all applicable withholdings and
taxes. Any bonuses, fees or payments due to Executive under Section 4(b) above
as of the date of termination shall be paid to Executive as set forth therein.

 

10.       Confidentiality. Executive covenants and agrees that he will not at
any time during or after the end of the Term, without written consent of the
Company or as may be required by law or valid legal process, directly or
indirectly, use for his own account, or disclose to any person, firm or
corporation, other than authorized officers, directors, attorneys, accountants
and employees of the Company or its Affiliates (as defined below), Confidential
Information (as hereinafter defined) of the Company. As used herein,
“Confidential Information” of the Company means information about the Company of
any kind, nature or description, including but not limited to, any proprietary
information, trade secrets, data, formulae, supplier, client and customer lists
or requirements, price lists or pricing structures, marketing and sales
information, business plans or dealings and financial information and plans as
well as papers, resumes and records (including computer records) that are
disclosed to or otherwise known to Executive as a direct or indirect consequence
of Executive’s employment with the Company, which information is not generally
known to the public or in the businesses in which the Company is engaged.
Confidential Information also includes any information furnished to the Company
by a third party with restrictions on its use or further disclosure.

 

11.       Non-Disparagement. During and after the Term, each of Executive and
the Company covenants and agrees that he/it will not make disparaging or
derogatory comments about the other party, or any of its or its Affiliate’s
respective directors, officers, employees, suppliers, customers, distributors,
sales representatives, licensees, business, operations, products or services.

 

12.       Intellectual Property. The Executive agrees that any and all ideas,
concepts, processes, discoveries, improvements and inventions conceived,
discovered, made, designed, researched or developed by the Executive either
solely or jointly with others, during the Executive’s employment with the
Company and for the three months thereafter, which directly relate to the
Company’s business or resulting from any work the Executive does for the Company
(collectively the “Intellectual Property”), is the Intellectual Property of the
Company. The Executive hereby irrevocably assigns and grants to the Company all
his right, title and interest in and to said Intellectual Property. The
Executive agrees to deliver to the Company all papers, documents, files,
electronic data or media, reasonably requested by the Company in connection
therewith. Without limiting the foregoing, the Executive acknowledges that any
and all Intellectual Property, and any and all other property of the Company
protectable by patent, copyright or trade secret law, developed in whole or in
part by the Executive in connection with the performance of services to the
Company as an employee, are the sole property of the Company.

 

3

--------------------------------------------------------------------------------




13.       Dispute Resolution. Except for an action exclusively seeking
injunctive relief, any disagreement, claim or controversy arising under or in
connection with this Agreement, including Executive’s employment or termination
of employment with the Company will be resolved exclusively by arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“Rules”), provided that, the arbitrator will allow for such discovery as would
otherwise be allowed under the Arizona Code of Civil Procedure, including access
to essential documents and witnesses; provided further, that the Rules will be
modified by the arbitrator to the extent necessary to be consistent with
applicable law. The arbitration will take place in Phoenix, AZ. The award of the
arbitrator with respect to such disagreement, claim or controversy will be in
writing with sufficient explanation to allow for such meaningful judicial review
as permitted by law, and that such decision will be enforceable in any court of
competent jurisdiction and will be binding on the parties hereto. The remedies
available in arbitration will be identical to those allowed at law. The
arbitrator will be entitled to award reasonable attorneys’ fees to the
prevailing party in any arbitration or judicial action under this Agreement,
consistent with applicable law. The Company and Executive each will pay its or
his own attorneys’ fees and costs in any such arbitration, provided that, the
Company will pay for any costs, including the arbitrator’s fee, that Executive
would not have otherwise incurred if the dispute were adjudicated in a court of
law, rather than through arbitration.

 

14.       Binding Agreement.

 

(a)        This Agreement is a personal contract and the rights and interests of
Executive hereunder may not be sold, transferred, assigned, pledged, encumbered
or hypothecated by him, provided that all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by Executive’s personal or
legal representatives, executors, heirs, administrators, successors,
distributors, devisees and legatees.

 

(b)       In addition to any obligations imposed by law, any successor to
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the assets of the Company, is bound by
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

 

15.       Enforceability. Executive represents and warrants to and covenants
with the Company as follows:

 

(a)        Executive acknowledges and agrees to the adequacy and receipt of the
Salary and other benefits provided to Executive under this Agreement for each of
the covenants set forth in this Agreement, and that the Company regards
Executive’s commitment to abide by such covenants as an essential condition to
the Company’s agreement to enter into this Agreement and to pay Executive such
benefits.

 

(b)       Executive acknowledges and agrees that the covenants set forth in this
Agreement are reasonably necessary for the protection of the interests of the
Company, are reasonable as to duration, scope and territory, and are not
unreasonably restrictive of Executive.

 

(c)        The Company’s remedy at law for breach of any of the covenants set
forth in this Agreement will be inadequate. In addition to any other rights or
remedies that the Company may have, Employer shall be entitled to injunctive
relief, without posting bond.

 

16.       Return of Company Property. Executive agrees that following the
termination of his employment for any reason, he will promptly return all
property of the Company, its Affiliates and any divisions thereof he may have
managed that is then in or thereafter comes into his possession, including, but
not limited to, documents, contracts, agreements, plans, photographs, books,
notes, electronically stored data and all copies of the foregoing, as well as
any materials or equipment supplied by the Company to Executive.

 

4

--------------------------------------------------------------------------------




17.       Entire Agreement. This Agreement and all exhibits and attachments
hereto, supersede all prior agreements, whether written or oral, between the
parties with respect to its subject matter (including, without limitation, the
Original Agreement and any letter of intent, conceptual agreement, or e-mail
communication) and constitutes a complete and exclusive statement of the terms
of the agreement between the parties with respect to their subject matter
discussed or presented. This Agreement may not be amended, supplemented, or
otherwise modified except by a written agreement executed by the party to be
charged with the amendment.

 

18.       Amendment or Modification, Waiver. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants will not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement will not
operate as a waiver of any other breach or default.

 

19.       Notices. Any notice to be given hereunder will be in writing and will
be deemed given when delivered personally, sent by courier or fax or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:

 

To Executive at:

 

Brian Hoekstra

 

To the Company at:

 

IA Global, Inc.

101 California Street, Suite 2450

San Francisco, CA 94111

Phone: 415-946-8828

Fax: 415-946-8801

Attention: Secretary

 

With a copy (which shall not constitute notice hereunder) to:

 

Daniel M. Mahoney, Esq.

Snell & Wilmer L.L.P.

One Arizona Center

400 East Van Buren St.

Phoenix, Arizona 85004

Phone: (602) 382-6206

Fax: (602) 382-6070

 

Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered. Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed. Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of
this Section.

 

20.       Severability. In the event that any one or more of the provisions of
this Agreement will be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement will be held to be excessively broad as
to duration, activity or subject, such provisions will be constructed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.

 

5

--------------------------------------------------------------------------------




21.       Survivorship. The respective rights and obligations of the parties
hereunder will survive any termination of this Agreement to the extent necessary
for the intended preservation of such rights and obligations.

 

22.       Each Party the Drafter. This Agreement and the provisions contained in
it will not be construed or interpreted for or against any party to this
Agreement because that party drafted or caused that party’s legal representative
to draft any of its provisions.

 

23.       Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Arizona, without regard to its
conflicts of laws principles.

 

24.       Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

 

25.       Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

 

IA GLOBAL, INC.

EXECUTIVE

 

 

/s/ Mark Scott

/s/ Brian Hoekstra

By: Mark Scott

By: Brian Hoekstra

Its: Chief Financial Officer

 

 

 

Date: November 5, 2009

Date: November 5, 2009

 

 

 

[BRIAN HOEKSTRA EMPLOYMENT AGREEMENT]

 

 

7

--------------------------------------------------------------------------------